Citation Nr: 0419282	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  99-22 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a rash on the arms.

2.  Entitlement to service connection for a sinus 
disorder/rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to April 1970, and apparently had some subsequent active 
duty for training in the Marine Corps Reserves.  This case is 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 1998 decision of the Waco Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 1999, the 
veteran requested a Travel Board hearing at the RO.  In 
December 1999 he withdrew his hearing request by written 
notice.  The case was previously before the Board in March 
2001, when the Board remanded it to the RO for additional 
development (in the same decision, the Board declined to 
reopen claims of service connection for a left ear infection 
and bilateral foot fungus).  The case was back before the 
Board in March 2002, when the Board arranged for additional 
development.  In August 2003 the Board remanded the case for 
initial consideration of the additional evidence by the RO.  

It is also noteworthy that the claim seeking service 
connection for a sinus disorder has been recharacterized to 
include rhinitis (to reflect the clinical notation that what 
the veteran characterized as a sinus problem was actually a 
rhinitis).


FINDINGS OF FACT

1.  There is no competent evidence of record that tends to 
link the veteran's rash on the arms (diagnosed as chronic 
eczematous dermatitis) to injury or disease in service.  

2.  There is no competent evidence of record that tends to 
link the veteran's current chronic allergic rhinitis (claimed 
as a sinus disorder) to injury or disease in service.


CONCLUSIONS OF LAW

1.  Service connection for a rash on the arms is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  
2.  Service connection for a sinus disorder/rhinitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.380 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue; the claims have been 
considered on the merits.  The veteran was provided VCAA 
notice by April 2001, October 2002, and February 2004 
correspondence from the RO, and in supplemental statements of 
the case (SSOC) issued in June 2002 and March 2004.  Although 
he was provided VCAA notice subsequent to the RO 
determination appealed (incidentally, notice would not have 
been possible prior to enactment of the VCAA), he is not 
prejudiced by any notice timing defect.  He was notified (in 
the June 1998 decision, in an October 1999 statement of the 
case, and in the SSOCs issued in June and October 2002, and 
March 2004) of everything required, and has had ample 
opportunity to respond or supplement the record.  The case 
was reviewed de novo subsequent to the notice.  

Regarding content of notice, each of the SSOCs issued in this 
case informed the veteran of what the evidence showed.  He 
was advised in the April 2001, October 2002, and February 
2004 letters, and by the June 2002 and March 2004 SSOCs, that 
VA would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The SSOCs advised him of what the evidence must 
show to establish entitlement to service connection for a 
rash on the arms and a sinus disorder, and what information 
or evidence VA needed from him.  Although the April 2001 and 
October 2002 correspondence, and the June 2002 and March 2004 
SSOCs asked the veteran to respond with further new evidence 
in support of his claim within either 30 days or 60 days, he 
was further advised that evidence received within a year 
would be considered.  In fact, everything submitted to date 
has been accepted for the record and considered.  The April 
2001 and October 2002 correspondence specifically advised the 
veteran to "notify [VA] of records you believe are relevant 
to establishing your claim," and to "tell [VA] about any 
additional information or evidence that you want [VA] to try 
to get for you."  Similarly, the February 2004 
correspondence specifically advised the veteran to inform VA 
of "any other evidence or information that you think will 
support your claim . . . ."In March 2004 the veteran 
indicated that he had submitted everything he had supporting 
his claim.

Regarding the duty to assist, the Board directed additional 
development in remands dated in March 2001 and August 2003.  
The development has been completed, and the additional 
evidence obtained has been considered by the RO.  The veteran 
has been examined during the course of the appeal.  VA has 
obtained all records it could obtain.  Development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  Hence, the Board finds it proper to proceed 
with appellate review.  It is not prejudicial to the veteran 
for the Board to do so.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

Background

The veteran's DD Form 214 reveals that he served overseas for 
7 months and 14 days and received the Vietnam Service and 
Vietnam Campaign Medals.  His service medical records, 
including a March 1968 report of examination on enlistment 
and an April 1970 report of examination on separation, are 
negative for a skin condition, to include a rash on the  
arms, and are also negative for any sinus condition/rhinitis.  
Clinical evaluations of the veteran's skin, nose, and sinuses 
were normal on the enlistment and separation examinations.  
Postservice evidence includes a May 1972 report of 
examination on enlistment into the Marine Corps Reserves, 
which is negative for complaints of a rash on the arms or a 
sinus disorder; clinical evaluations of the skin, nose, and 
sinuses were normal.  The remainder of the medical records 
generated during his reserve duty are limited to clinical and 
administrative findings regarding a psychiatric disorder.  
They are negative for complaints or clinical findings of any 
skin or sinus disorder.  
Postservice medical evidence includes April 1978 to September 
1983 reports from a private medical care facility, showing 
diagnosis of numerous disorders, including bronchitis, 
sinusitis, and general sinus congestion.  The records reveal 
the sinus conditions were treated with medication.  The 
private medical evidence is negative for complaints or 
clinical findings of a skin disorder, and contains no 
reference to the veteran's service.  

VA outpatient records from March 1992 to February 1998 reveal 
complaints and treatment of numerous disorders.  An April 
1997 outpatient report shows that the veteran complained of 
allergies and nasal congestion; the diagnosis was upper 
respiratory infection.  A June 1994 clinical record shows 
complaints of hives after the veteran had been working 
outdoors.  Examination revealed patches of hives on the 
forearms and legs, without evidence of infection.  The 
diagnosis was hives.  VA outpatient records are negative for 
any reference to the veteran's service.  

On VA examination in June 2003, the veteran complained of a 
"skin problem" that reportedly first manifested on his arms 
during his service in Vietnam.  He told the examiner that he 
received a shot of Cortisone, and some Cortisone cream, from 
a corpsman who treated him during service for a skin 
condition.  The examiner noted that the claims file contained 
no service medical records corroborating treatment by a 
corpsman for a skin condition.  The veteran explained that, 
subsequent to service, he had no problems with a rash on his 
arms until 1990, when he began to experience itching and 
hive-like skin lesions from his hands up to his elbows.  The 
examiner reported that the veteran's skin condition is a 
chronic allergic dermatitis called eczematous dermatitis.  
The veteran reported using oral steroids at times and 
Cortisone-type creams to alleviate symptoms, and oral 
medication to relieve itching.  The eczematous dermatitis 
occurs mostly in the summer, but also occurs occasionally in 
colder months.  It was expressly noted that the veteran's 
eczematous dermatitis "is not related to Agent Orange . . . 
."  The examiner also found that there were no records prior 
to 1992 showing that the veteran was treated for allergic 
dermatitis.  

Regarding a sinus disorder, the veteran reported that he 
suffered a "sinus difficulty" that first manifested in 
1976, and the examiner noted that "it is actually a nasal 
blockage."  Each side of the veteran's nasal passages was 
blocked daily, "[o]ff and on," and he also experienced a 
lot of sneezing.  He used nasal spray to alleviate symptoms, 
but the spray sometimes aggravated his sinuses.  He 
occasionally took decongestants to alleviate symptoms, and 
antihistamines, but did not take antibiotics.  The examiner 
stated that the veteran "has actually no sinus infection or 
difficulty, just a nasal problem."  Examination revealed 
chronic allergic rhinitis with marked thickening of the 
mucosa.  There was no tenderness over the sinuses.  There was 
no postnasal drainage, but the veteran did exhibit rhinitis.  
The diagnoses were chronic eczematous dermatitis with 
frequent flare-ups, etiology unknown, and chronic allergic 
rhinitis, moderately severe.  The examiner noted that the 
chronic eczematous dermatitis occurred mainly in hot weather, 
and it was not know what the veteran was allergic to or with 
what he was coming into contact.  The examiner expressly 
noted that "[w]e don't know when [the skin condition] 
actually began and we have no records to show that it 
occurred in Vietnam."  Regarding the allergic rhinitis, the 
examiner stated that it first manifested "after [the 
veteran's] tour of duty in Vietnam."  The examiner further 
stated:

Neither condition is the result of 
"Vietnam in-country effects" or "agent 
orange."  But a conclusion as to when 
they began requires speculation.  We must 
say that based on the information that is 
documented, it is less likely than not 
that either condition had their onset 
while on active military duty.

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases which are attributable 
to Agent Orange exposure for veterans who served in the 
Republic of Vietnam.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  None of the disorders at 
issue is a listed one.   

The veteran's service medical records are negative for 
complaints or clinical findings of a rash on the veteran's 
arms or a sinus disorder/rhinitis.  The April 1970 
examination on his separation from service was negative for 
complaints or diagnosis of any skin or sinus/rhinitis 
disorder.  Postservice medical evidence is negative for 
competent (medical) evidence of a sinus disorder until VA 
examination in June 2003, which provides the first diagnoses 
of record of eczematous dermatitis and allergic rhinitis.  
Although there is medical evidence of bronchitis, sinusitis, 
and general sinus congestion in the private medical records 
dated from 1978 to 1983, those clinical findings appear to be 
acute manifestations, as no continuity of those conditions 
between 1978 and VA examination in 2003 is evidenced by 
competent medical evidence.  Furthermore, there is no 
competent evidence of record linking these disorders to 
service.  In 2003, a VA physician expressly opined that it is 
less likely than not that the veteran's chronic eczematous 
dermatitis and chronic allergic rhinitis had their onset 
while the veteran was on active military duty.  There is no 
medical opinion to the contrary.

Without competent evidence of a nexus between the current 
chronic eczematous dermatitis and chronic allergic rhinitis 
and service, service connection for a skin rash on the arms 
and a sinus disorder/rhinitis is not warranted.  The Board 
has reviewed the veteran's contentions.  His statements to 
the effect that his current skin and sinus/rhinitis disorders 
are related to service cannot by themselves establish that 
this is so.  He is a layperson and, as such, is not competent 
in matters requiring specialized medical knowledge, skill, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The doctrine of resolving a reasonable doubt in the veteran's 
favor does not apply as the preponderance of the evidence is 
against these claims.  


ORDER

Service connection for a rash on the arms is denied.

Service connection for a sinus disorder/rhinitis is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



